DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Objections
The objections to claims 15 and 22-24 are withdrawn in view of their cancellation.
.
Claim Rejections - 35 USC § 112
The rejections of claim 11 under 35 U.S.C. 112 are withdrawn in view of the amendments thereto.
Response to Arguments
Applicant’s arguments, see pages 6-18, filed 03/05/2021, with respect to claims 1-8, 10-14 and 16-18 as amended have been fully considered and are persuasive.  The rejection of claims 1-3, 5-8, 10-14 and 16-18 as amended has been withdrawn. 

Allowable Subject Matter
Claims 1-8, 10-14 and 16-18 as amended are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination fails to disclose; determining a split frequency at which the measured time-frequency dispersion map and the reference time-frequency dispersion map differ; and calculating the thickness of the thinner wall thickness region in dependence upon the split frequency, in combination with the remaining claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J BOLDUC/Primary Examiner, Art Unit 2852